Title: To Benjamin Franklin from Francis Coffyn, 23 April 1782
From: Coffyn, Francis
To: Franklin, Benjamin


Monsieur
Dunkerque ce 23 avril 1782.
J’ai l’honneur de vous ecrire la presente, laquelle vous Sera remise par les Sieurs John Kemp & Alexr. findals tous deux americains; le premier Capitaine & l’autre pr. Lieutenant de la goelette le Greyhound sur laquelle ils ont été pris par la fregate le Rawley, et conduits en Angletterre, d’ou ils se sont sauvés des prisons, et sont arrivés ici manquant de tout. Et comme ils Desirent de retourner en Amerique, Je leurs ai fourni pour le Compte de votre Excellence une Somme de Deux Cent seize livres pour payer les frais de leur route, suivant leur Double reçû.
Je suis avec un tres profond respect Monsieur Votre tres humble & tres obeissant Serviteur
F. Coffyn
  
Addressed: A Son / Excellence Monsr. Bn Franklin / Ministre plenipotentiaire des etats unis de / l’amerique Septentrionale a la Cour de / France / a Passi pres Paris
Notation: Coffyn Dunkerque 23. April 1782.
